On May 15, 1997, it was the judgment of this court: 2) that the defendant be incarcerated in the Montana State Prison for twelve (12) years for the offense of Burglary and Forgery, a felony. As conditions of parole, the defendant must comply with all requirements imposed by this Court’s Judgments of March 24, 1987, May 3, 1989, and May 23, 1989. The defendant is to be given credit for 111 days served in custody pending final disposition in these two causes. Given the nature of his violations and the magnitude of his financial obligations in this matter, he is not to be given credit for time otherwise served on probation.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro’ Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.)
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to twelve (12) years incarceration to the Department of Corrections instead of Montana State Prison. The Sentence Review Division also recommends Pre-Release for the defendant.
Reasons for the amendment are so that the defendant may be able to pay restitution.
Done in open Court this 21st day of August, 1997.
*78DATED this 11th day of September, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Kevin Gundrum for representing himself in this matter.